Citation Nr: 0421934	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  99-20 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.

2.  Entitlement to service connection for memory loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from February 1962 to December 
1969.

This appeal arises from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  In this decision, the RO denied 
entitlement to service connection for memory loss and a 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

The Board of Veterans' Appeals (Board) remanded this case in 
October 2003, in compliance with the veteran's due process 
rights.  The case has now returned for appellate review.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination on the 
issues decided below has been obtained.

2.  The lay and medical evidence establishes a causal 
relationship between the veteran's current memory loss and 
his in-service head trauma.

3.  The contemporaneous military and current lay evidence 
does not support the allegation that the veteran experienced 
combat or other in-service stressors.

4.  The most probative medical evidence does not support a 
diagnosis of PTSD related to in-service stressors.

5.  The most probative medical evidence does not establish a 
causal relationship between the veteran's current psychiatric 
disabilities and his military service.




CONCLUSIONS OF LAW

1.  The veteran is entitled to service connection for memory 
loss resulting from his in-service head trauma.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 2002); 38 
C.F.R. § 3.303 (2003).

2.  The criteria for service connection for a psychiatric 
disability, to include PTSD, have not been met.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153, 1154(b), 5103, 5103A, 5107 (West 
1991 & 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the veteran 
issued in June 1998 and May 2004.  By means of these letters, 
the veteran was told of the requirements to establish 
entitlement to service connection for his claimed 
disabilities.  He was also advised of his and VA's respective 
duties and asked to submit information and/or evidence 
pertaining to the claim to the RO.  This included the 
submission of a statement providing detailed information 
regarding in-service stressors associated with his PTSD.  He 
was informed that such information was required in order to 
verify any in-service stressor.  The veteran was notified of 
the applicable laws and regulations, and the evidence 
reviewed by VA, in the August 1999 Statement of the Case 
(SOC) and subsequent Supplemental Statements of the Case 
(SSOC).  The content of these documents issued by VA complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2003).  Assistance shall also include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  A review of the 
claims file indicates that there are references to private 
medical treatment, records of which have not been 
incorporated into the claims file.  In addition, VA has not 
provided the veteran with a comprehensive compensation 
examination.  VA made repeated attempts to have the veteran 
provide detailed information on his post-service medical 
treatment (to include completed/signed release forms) in 
letters issued in June 1998, June 2003, and May 2004.  While 
substantial evidence has been obtained to include military, 
VA, Social Security Administration (SSA), and private medical 
records; the veteran has not fully complied with these 
requests.  In addition, the veteran has failed to provide any 
detailed information regarding his alleged stressors from 
military service, even though the importance of such 
information was stressed in VA's letter of May 2004.  Since 
the 1980s, the veteran has a repeated history of moving his 
residence without notification to VA.  The June 2003 letters 
were returned as undeliverable by the U. S. Postal Service.  
It appears that the May 2004 letters were successfully 
delivered to the veteran, but he failed to provide any 
response.  

Based on the veteran's lack of response to these recent 
requests, and his repeated history of failing to provide 
information to VA on his current residence, the Board finds 
that there is no reasonable possibility that further 
assistance would substantiate the veteran's claims on appeal.  
Thus, any further development on these matters would be 
futile.  See 38 U.S.C.A. § 5103A(a)(2), 5103A(b); 38 C.F.R. 
§ 3.159(c)(1)(i), (c)(2)(i), (d) (The claimant must cooperate 
fully with VA's reasonable efforts to obtain relevant 
records...); see also Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996), Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.)  Therefore, the 
Board concludes that no further assistance to the veteran is 
required.  

Regarding obtaining a VA compensation examination, the Board 
notes that the veteran was provided a VA neurologic 
consultation in October 1997.  This examination provided a 
detailed medical history, findings on examination, and 
appropriate diagnosis/etiology opinions.  The examiner 
clearly indicated that he had reviewed the veteran's prior 
treatment records in preparation of his report.  Thus, this 
examination appears to be adequate for evaluation of the 
etiology of the veteran's memory loss.  

The Board remanded this case in October 2003 for 
readjudication of the issues on appeal and the issuance of a 
SSOC.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); VAOPGCPREC 
1-03 (May 21, 2003).  The agency of original jurisdiction 
completed this action in the SSOC issued in May 2004.  
Therefore, the Board finds that the agency of original 
jurisdiction has fully complied with the remand instructions 
of October 2003 and further development based on these 
instructions is not warranted.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).

Assuming that a VCAA notice must be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, in this case, the 
initial RO decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  As discussed below, the Board 
finds that any defect with respect to the timing of the VCAA 
notice was harmless.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As the veteran has 
shown a repeated history of failing to cooperate in the 
development of his own claims, the Board finds that further 
development would be unsuccessful and would only needlessly 
delay a decision in this appeal.  Thus, any error in the duty 
to notify or assist would not change the outcome of the below 
decisions.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

On his military entrance physical examination in November 
1962, the veteran denied any prior medical history of 
psychiatric or neurologic symptomatology.  The examiner 
summarized the veteran's reported history as "no significant 
disease."  On examination, there was no abnormality found 
with either the veteran's neurologic or psychiatric 
evaluations.  

During another comprehensive examination given in March 1963, 
the veteran acknowledged a prior medical history of frequent 
trouble sleeping, bed-wetting, and an excessive drinking 
habit.  He did not report any other history of other 
psychiatric symptoms or memory loss.  On examination, his 
neurologic and psychiatric evaluations were reported to be 
normal.  

The service medical records indicate that in December 1963 
the veteran was hospitalized after he fell seven feet through 
a hatch in a submarine and hit his left frontal area.  He 
initially stood up after the fall, but then fell unconscious.  
There was no past medical history of any significance.  
Initial examination revealed no neurologic deficit except for 
he had marked apprehension and was hyperventilating.  Upon 
discharge, his neurologic examination was normal.  The 
diagnosis was brain concussion.  The veteran was released for 
duty.

The veteran was given another comprehensive medical 
examination in April 1964.  His neurologic and psychiatric 
evaluations were normal.  An outpatient record of April 1965 
indicated that the veteran had been in a fight with another 
crewmember from his ship.  There was tenderness in the left 
maxillary area and right lower rib cage.  He exhibited 
symptoms of possible poisoning due to excessive alcohol.  The 
veteran was admitted to a military hospital.  The 
hospitalization report indicated that the veteran was kicked 
in the flank, abdomen, face, and head.  The veteran was 
apparently unconscious for an unknown length of time and 
later developed severe headache, left temporo-mandibular 
joint pain, and right abdominal pain.  On examination, the 
veteran was somewhat stuporous and slightly disoriented.  
Physical examination was normal except for contusions on his 
face, hemorrhage of the right conjunctiva, and marked 
tenderness in the right abdomen.  X-rays of the skull were 
reported to be within normal limits.  By the fifth day of 
hospitalization, it was noted that the veteran was ambulatory 
and had recovered without event.  The diagnoses were brain 
concussion and right abdomen contusion. 

The veteran was again hospitalized in August 1965 after 
drinking a lot of alcohol and becoming violent.  On 
admission, the veteran was unmanageable, hyperventilating, 
and thrashing wildly.  He was found to be very intoxicated.  
The initial diagnoses were drunkenness and a character 
disorder.  After four days, the veteran was discharged for 
full duty.  His final diagnosis was observation psychiatric 
with no disease found.

The veteran was given a separation examination in December 
1969.  His neurologic and psychiatric evaluations were found 
to be normal.  The only defect noted were scars on his 
superior scalp and lower arms.  

The veteran's Defense Department (DD) Form 214 indicates that 
he was awarded the Armed Forces Expeditionary Medal (Vietnam) 
and the Vietnam Service Medal.  His primary military 
occupation was noted to be electrician.  His service 
personnel records indicate that he was authorized to wear the 
former medal due to his service on the U.S.S. Cacapon from 
March to May 1965.  In April 1965, the veteran was given 
substandard marks on his performance evaluation due to lack 
of interest, noncompletion of tasks, disrespect for 
authority, lack of leadership qualities, and poor personal 
cleanliness.  The veteran received non-judicial punishment 
for two incidents in May 1965 for being absent without leave 
(AWOL) for one hour and 30 minutes, and for dereliction of 
duty.    The veteran was also noted to be eligible for 
"hostile fire pay" for the month of June 1965 while serving 
on the U.S.S. Cacapon.  He was authorized to wear the Vietnam 
Service Medal due to his service on the U.S.S. Cacapon from 
March to August 1965.  The veteran was found AWOL for seven 
hours and 30 minutes in August 1967.  In April 1969, the 
veteran again received a poor performance evaluation due to a 
"number of personal problems that have interfered with his 
ability to perform better."  

In August 1988, the veteran was hospitalized at a VA facility 
for his substance abuse problems.  He reported prior 
hospitalizations for a stab wound and being shot.  The 
veteran indicated that he had been hospitalized during 
military service for drinking and emotional problems.  The 
veteran noted a 20-year history of alcohol use with the last 
15 years characterized by drinking to intoxification.  He 
also noted a 23-year history of illegal drug use.  The 
veteran reported symptoms of seizures, sweats, panic, and 
suicidal ideation when he tried to detoxify.  He acknowledged 
that he engaged in illegal activity and had a significant 
crime record to include violent and weapons-related crimes.  
The veteran reportedly made several suicide attempts in July 
1988 by trying to overdose on drugs and stepping in front of 
a car.  He complained of depression, anxiety, fear, tension, 
trouble concentrating and understanding, and problems with 
memory of recent events.  

The VA discharge summary of August 1988 noted the veteran's 
claim that he had used illegal drugs since 1965.  The veteran 
reported that during his military service he had been 
involved in communication with the U. S. Navy and did not 
have any combat experience.  He reported being a drug runner 
in Florida from 1969 to 1978.  The veteran noted that he had 
been shot in the leg in 1975 and stabbed in the back in 1967.  
The discharge diagnoses were poly substance abuse, anxiety 
secondary to poly substance abuse, and adjustment disorder 
with mixed emotional features.

In December 1988, the veteran was hospitalized at a VA 
facility for his drug dependence and psychiatric complaints.  
He claimed to have been a Vietnam combat veteran.  The 
discharge diagnoses were adjustment disorder with depressed 
mood, alcohol dependence, poly substance abuse (in 
remission), and dental caries.

A neurological consultation of January 1989 indicated that 
examination of the veteran was normal.  A computerized 
tomography (CT) scan of the brain was normal, however, an 
electroencephalogram (EEG) noted a left temporal focus.  The 
assessment was hysterical weakness that was not of a 
neurological origin.  

A VA psychiatric consultation was afforded in January 1989.  
The veteran noted a history of an abusive/alcoholic father 
who had attempted to kill him as a child.  He also reported 
that his heavy drug use began during his military service in 
Vietnam.  The veteran claimed that he had been involved in 
drug trafficking since his military service.  He reported 
recent problems with concentration and memory.  The 
"working" diagnoses were adjustment disorder with 
depression and anxiety, poly substance abuse and dependence, 
and PTSD due to severe childhood abuse and questionable 
combat trauma.  

The veteran was again hospitalized in late February 1989 for 
drug addiction and psychiatric complaints.  The discharge 
diagnoses were adjustment disorder with anxiety, and poly 
substance abuse (in remission).  

VA outpatient record dated in March 1989 noted an assessment 
for "post traumatic" amnesia and right leg disability.  The 
latter two symptoms were also noted to be possibly related to 
biophysical paralysis.  An impression of bipolar mechanism 
was also recorded.  A June 1989 outpatient examination 
related the PTSD to the veteran's history of a physically 
abusive father and exposure to street violence as a child and 
youth.  

A private psychiatric examination of August 1989 noted 
complaints of anxiety, depression, memory lapses, nightmares, 
and periods of confusion.  He reported witnessing the 
shooting death of his friend at the age of 12.  The veteran 
claimed that his father had been physically and mentally 
abusive.  He reportedly served six years in Vietnam 
(presumably with the U. S. military) and worked as a 
mercenary in Angola, Biafra, and South America.  The veteran 
also reported receiving several serious head injuries, being 
unconscious on one occasion for five to six days, and on 
another occasion being unconscious for three to four days.  
He claimed physicians had informed him that his EEG revealed 
scar tissue on his brain.  The diagnoses included major 
depression with psychotic features and congruent mood, 
dependent personality disorder, and a history of head injury.  
A private outpatient record of August 1989 noted a diagnosis 
of mild bipolar disorder.  In January 1990, the veteran 
reported he had been hit on the head by a submarine hatch 
that had left him unconscious for two to four days.  He 
claimed that an EEG had shown scar tissue in the portion of 
the brain that controlled his emotions.

In February 1990, a SSA examiner reviewed the veteran's 
medical history.  This history was noted to show a history of 
IV drug use, evidence of mental deterioration beginning in 
March 1989, auditory and visual hallucinations and alcohol-
related seizures in August 1989, hearing voices and being 
easily confused in September 1989, and decreased sleep and 
hearing voices in October 1989.  In January 1990, the veteran 
was noted to suffer with hallucinations, poor short-term 
memory, confusion, difficulty in decision-making, agitation, 
and fear.  The diagnoses based on this medical review 
included drug addiction, bipolar disorder (affective 
disorder), and dependent personality (personality disorder).  

The veteran was hospitalized at a VA facility in September 
1991 for revision of his right hip prosthesis.  During this 
hospitalization, the veteran complained of depression, 
suicidal ideation, auditory hallucinations, problems 
sleeping, and nightmares.  The discharge diagnoses included 
major depressive disorder with psychotic features.

A VA intake evaluation of November 1991 noted the veteran's 
complaints of living like a hermit, grossly negligent hygiene 
and grooming, depression, and visual and auditory 
hallucinations.  He also complained of nightmares regarding 
his involvement in the "drug wars."  The veteran noted a 
past history of severe physical abuse by his natural father.  
The diagnoses included major depression with psychotic 
features, PTSD, and poly substance abuse (in remission).  VA 
outpatient records dated in November and December 1991 
associated the veteran's PTSD with his violent childhood and 
drug trafficking activity.  He received a VA psychiatric 
consultation in March 1992.  The veteran reported a history 
of being in Vietnam on four different occasions, killing a 
man in California in self-defense, and experiencing severe 
physical abuse by his father.  The assessment was 
schizophrenia with paranoia and possibly PTSD.  

A private psychiatric examination of May 1992 noted a past 
history of physical abuse by his biological father, head 
trauma during military service with subsequent black outs, 
auditory and visual hallucinations beginning in the 1980s, 
extensive drug and alcohol abuse, depressions, multiple 
suicide attempts and hospitalizations.  He had previously 
been charged with murder in connection with his past drug 
dealing, but apparently was acquitted on the basis of self-
defense.  He also reported being shot in the past.  The 
diagnoses included chronic paranoid schizophrenia, a history 
of poly substance abuse, and past aggressive personality 
features.  An outpatient record of July 1993 indicated that 
the veteran had a bad dream about a drug deal that went bad 
and resulted in a friend being shot.  He claimed that this 
event actually had happened in the past.

The veteran received a private psychiatric consultation in 
February 1996.  He noted a long history of poly substance 
abuse that began during his military service and lasted for 
over twenty years.  He claimed that he had not used illegal 
drugs since 1986.  The diagnoses included bipolar disorder, 
schizophrenia, history of poly substance abuse/dependence, 
and a history of PTSD.  A private outpatient record of August 
1996 noted a prior history of schizoaffective disorder, PTSD, 
and substance abuse.  The impression included schizophrenia 
and paranoid reaction.  Another outpatient of August 1996 
noted diagnoses that included a history of bipolar-affective 
disorder versus schizoaffective disorder, and poly substance 
dependence.  

The veteran was hospitalized at a private facility in 
September 1996 due to increases in this agitated depression 
and paranoia.  He had a long history of poly substance abuse, 
which had been remission for the past ten years.  The veteran 
noted past medical histories of head injuries.  The first was 
in military service when he hit his head on a submarine 
hatch.  Another was apparently after his military service 
when he was hit in the head with a baseball bat in connection 
with his prior drug dealing activity.  He also reported that 
he had served with the U. S. Navy during the Vietnam War, but 
had not actually seen combat.  An EEG of September 1996 was 
reported normal with no epileptiform potentials or other 
focal abnormalities seen.  A brain MRI found lacunar change 
deep left parietal white matter and minimal small vessel 
ischemic change versus gliosis right frontal deep white 
matter.  Otherwise the MRI was without evidence of cerebellar 
or cerebral atrophy.  A skull X-ray found no evidence of a 
foreign body.  The discharge diagnoses included agitated 
major depression (to rule out schizoaffective disorder versus 
bipolar affective disorder in mixed state), poly substance 
abuse in remission, and schizoid traits.  

A private outpatient record of May 1997 noted the veteran 
complained of experiencing periods of blackouts and obsessive 
thoughts of his father hurting him.  A past history of head 
trauma and substance abuse was noted.  The assessment was to 
rule out psychosis (not otherwise specified) secondary to 
head trauma, and to rule out "SAD."  In July 1997, the 
veteran complained of significant memory problems and 
persecutory delusions.  The examiner noted that the veteran 
did not recognize him as his treating physician.  The veteran 
reported a past head trauma in the military when he was hit 
by a 600 pound hatch.  The assessment was dementia secondary 
to head trauma.  In October 1997, the veteran complained 
about depression and memory problems.  The impression was 
major depression, PTSD, and to rule out dementia-Alzheimer's 
type pre-senile.  In November 1997, the veteran complained of 
nervousness, decrease in short-term memory, and less sleep.  
The impressions were major depression, PTSD, to rule out 
dementia, and schizoid type.

An outpatient record of February 1997 noted the veteran's 
complaints of severe memory loss.  He attributed this memory 
loss to two past strokes, but was unable to remember when 
these strokes had happened.  On examination, the veteran had 
a very poor memory for recent events.  The assessment was an 
organic brain syndrome of a multifactorial etiology.  The 
risk factors included longstanding substance abuse, chronic 
schizophrenia, and a questionable history of cerebrovascular 
accident.  In April 1997, the veteran was seen again for his 
complaints of memory loss.  The veteran and his brother 
reported that several years before the veteran had 
overmedicated himself because he frequently forgot what 
medication he had taken.  The veteran experienced a 
significant decline in his mental status six months ago.  The 
assessment was chronic schizophrenia and organic brain 
syndrome, which were found to probably be the result of poly 
substance abuse in the past.

The veteran was given a VA neurologic consultation in October 
1997 for his increasing problems with memory.  The veteran 
claimed that his memory problem had existed for many years 
and he could not remember things on "a day to day basis."  
The examiner noted:

He states that he had a head injury in 
the navy, and a brain scan done several 
years ago...showed scar tissue, which was 
caused by this head injury and [was] the 
cause of [his] seizures and poor memory.

The examiner noted that he had an opportunity to review the 
veteran's medical records that showed two lacunar infarcts on 
a brain scan in 1996 and the veteran's prior reported history 
of his poor memory resulting from past strokes.  After a 
thorough examination, a diagnosis of chronic paranoid 
schizophrenia was given.  In addition, the examiner 
commented:

Mental status problems including very 
poor intermediate and short-term memory, 
...as well as other neurological deficits 
of very mild ataxia and gait disorder.  
This is in a gentleman who has chronic 
paranoid schizophrenia and...has been on 
high-dose medications for many years, and 
also has a history of alcohol and 
intravenous drug abuse...I would state that 
his memory loss is probably due to a 
combination of long-standing paranoid 
schizophrenia, alcohol abuse with some 
evidence of alcoholic cerebellar 
degeneration, and head trauma in the 
past...Although his MRI scan presumably may 
have shown some "lacunar infarcts," 
with a man who [was] an intravenous 
heroine and cocaine abuser, he could well 
have had some vasospasm and some cerebral 
infarcts, but they appear to be 
asymptomatic now...I would always look for 
medication toxicity or excess in this 
gentleman, especially since neither he 
nor I know what he is taking.

In November 1997, assessments included chronic schizophrenia, 
poly substance abuse, and dementia.  A brain MRI found a 
couple of lacunar infarcts.  It was reported that a 
neurologic consultation had determined that the veteran's 
memory loss and dementia was most likely due to a combination 
of chronic schizophrenia and poly substance abuse.  

In March 1998, a diagnosis of "beginning" Alzheimer's 
disease was noted.  Later that same month, the veteran 
reported hallucinations, tremors, and tension.  The diagnosis 
was drug-induced psychosis.  The veteran was afforded a VA 
orthopedic consultation in November 1998.  During the 
examination, the veteran claimed a medical history of a fall 
in 1964 that resulted in a head injury and related seizure 
disorder.  In December 1998, the veteran complained of 
depression and suicidal ideation.  The assessment was major 
depression with psychotic features by history.  

The veteran was hospitalized in late January 1999 with 
complaints of depression, anxiety, hearing voices, and mild 
paranoid behavior.  A psychiatric consultation noted an 
assessment of schizoaffective disorder versus schizophrenia.  
The examiner felt that the veteran's psychotic disorder was 
complicated by medication-induced delirium.  The discharge 
summary noted that the veteran's seizure medication possibly 
contributed to some of his symptoms, but it was not safe to 
discontinue this medication due to his history of seizures.  
The final diagnoses included depression, schizophrenia versus 
schizo-affective disorder, anxiety disorder, history of 
alcohol and poly substance abuse, and a history of memory 
deficits.  

VA outpatient record of February 1999 noted a diagnosis to 
rule out schizoaffective disorder.  An outpatient examination 
of May 2000 noted the veteran's claim that during his 
military service he had several psychiatric hospitalizations, 
head trauma injuries, and seizures.  He claimed that he 
participated in boat patrols in Vietnam in 1964, 1966, and 
1969.  The diagnoses were mixed type bipolar disorder with 
psychotic features, and adjustment disorder.  On a 
psychosocial assessment provided in June 2000, he reported 
serving three tours in Vietnam and received a head injury 
during his military service.  Outpatient mental health 
records dated in the early 2000s carried diagnoses for mixed 
type bipolar disorder with psychotic features, and adjustment 
disorder.


Entitlement to Service Connection for Memory Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The veteran has claimed that his current memory loss is the 
result of his in-service head traumas.  The service medical 
records confirm that the veteran sustained at least two head 
traumas during his military service.  The post-service 
medical histories also indicate that the veteran sustained 
head traumas in connection with his illegal drug trafficking 
activity.  

Medical opinions that have discussed the etiology of the 
veteran's memory loss have been divided.  Two opinions in 
February and April 1997 associated the memory loss with 
substance abuse, his psychiatric disorder, and a 
cerebrovascular accident.  However, two other medical 
opinions in July 1997 and October 1997 associated, at least 
in part, this memory loss to the veteran's history of head 
trauma.  Of these opinions, the Board finds the October 1997 
VA neurologic opinion to be the most probative.  This 
examiner based his opinion on an interview/examination of the 
veteran and a review of the available treatment records to 
include a brain MRI.  

The medical evidence is not conclusive regarding the etiology 
of the veteran's current memory loss.  While the in-service 
head traumas are verified, subsequent symptoms of memory loss 
was not noted in the service medical records.  His separation 
examination found no neurologic abnormality.  There is also 
lay evidence of post-service head trauma.  Even the medical 
evidence indicating a causal relationship has attributed part 
of the memory loss to other causes.   However, the Board will 
resolve any doubt on the origin of the current memory loss in 
the veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  As the most probative medical opinion has 
established a nexus between the veteran's in-service head 
trauma and his current memory loss, entitlement to service 
connection for memory loss is granted. 


Psychiatric/PTSD Disability

According to 38 C.F.R. § 3.303, a personality disorder is not 
a disease or disability that is entitled to service 
connection under the applicable laws and regulations.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF 
MEDICAL DISORDERS (4th ed. 1994) (DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394- 395 (1996). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that the veteran 
did engage in combat, but that the alleged stressor is not 
combat related, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
that corroborate the veteran's testimony or statements.  See 
Cohen v. Brown, 10 Vet. App. at 147; Zarycki, 6 Vet. App. at 
98.

Based on the veteran's lack of any description of an in-
service stressor (whether in his lay statements or even his 
reported medical histories), the Board finds that the veteran 
did not engage in combat with an enemy.  The phrase "engaged 
in combat with the enemy" found at 38 U.S.C.A. § 1154(b) 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The determination of 
whether a particular veteran engaged in combat with an enemy 
is a factual determination based on the circumstances of a 
particular veteran's military service.  VAOPGCPREC 12-99 
(Oct. 18, 1999); see also Gaines v. West, 11 Vet. App. 353 
(1998).  

The veteran's service personnel records verify that he served 
in the waters adjacent to the Republic of Vietnam during 
1965.  He was also awarded "hostile fire" pay for June 
1965.  However, neither this evidence, nor even the veteran's 
lay statements and medical histories; verify that he actually 
was involved in an actual fight or encounter with the enemy.  
There is no evidence that the veteran was awarded a 
medal/decoration for combat or valor.  There are no 
decorations or contemporaneous military evidence that the 
veteran engaged in actual combat with an enemy.  In fact, the 
only allegations of violent stressors made by the veteran 
concern physical abuse from his father, experiencing 
childhood violence, and being exposed to post-service 
violence in connection with illegal drug trafficking.  None 
of these stressors are connected with the events of his 
military service.  As the service records fail to indicated 
that the veteran participated in combat with an enemy force, 
the Board finds that he did not engage in combat and the 
presumptions at 38 U.S.C.A. § 1154(b) are not for application 
in the current case.

As the veteran's exposure to combat cannot be presumed, there 
must be probative and creditable evidence that the veteran's 
alleged stressors happened.  The veteran has failed to 
provide any evidence, to include even a lay statement, 
detailing any in-service stressor.  The service records fail 
to indicate that the veteran personally experienced any type 
of combat action.  The only trauma verified by the 
contemporaneous evidence is the veteran's head injuries and 
participation in physical altercations.  Therefore, the Board 
finds that the only traumatic events verified as happening 
during military service include a fall and head injury in 
December 1963 and a physical altercation that resulted in 
various physical injuries in April 1965.

The Court held in Cohen v. Brown, 10 Vet. App. 128, 153 
(1997), that if a veteran has received a diagnosis of PTSD 
from a competent medical professional, the VA must assume 
that this diagnosis was made in accordance with the 
applicable psychiatric criteria in regard to the adequacy of 
the symptomatology and the sufficiency of the stressor.  If 
the veteran has received such a diagnosis, the VA can only 
reject it based on a finding that the preponderance of the 
evidence is against: 1) a PTSD diagnosis, 2) the occurrence 
of the in-service stressor(s), or 3) the connection of the 
present condition to the in-service stressor.  The adequacy 
of a stressor, sufficiency of symptomatology, and diagnosis 
are all medical determinations.  See 38 C.F.R. § 4.125(b); 
Cohen, 10 Vet. App. at 143, 144.  However, it is the Board's 
responsibility to assess the credibility and weight to be 
given to evidence.  The VA is required to submit a clear 
analysis of the evidence that it finds persuasive or 
unpersuasive with respect to a particular issue.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991); See also Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993).  If a preponderance of the evidence is 
against a claim, then it is to be denied.  Hayes, 5 Vet. App. 
at 70; see also Cohen, 10 Vet. App. at 150, 151 (The Board 
may deny a claim for service connection for PTSD, after 
appropriate medical clarification has been obtained, based on 
an adequate statement of reasons and basis).

The veteran has asserted that his current psychiatric 
disability, to include PTSD, is related to his military 
service.  However, as a layperson, he is not competent to 
render diagnoses or opinions on etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board must 
solely rely on the medical evidence and competent medical 
opinion when adjudicating these issues.

The VA and private healthcare records have noted diagnoses of 
PTSD.  There is only one medical opinion of record that has 
directly linked the veteran's current PTSD to his military 
service.  In January 1989, an examiner linked the diagnosis 
of PTSD, at least in part, to a questionable history of 
combat.  As noted above, the service records have not 
confirmed combat stressors.  (In this regard, it is 
significant that the examiner found the veracity of the 
veteran's related combat experiences to be questionable.)  
The overwhelming preponderance of medical opinions discussing 
the veteran's PTSD have associated it with causes other than 
the veteran's military service.  Medical opinions of June 
1989, November 1991, and December 1991, have all associated 
the PTSD to the veteran's history of childhood trauma and 
post-service history of violence associated with illegal drug 
trafficking.  These findings are supported by the majority of 
the veteran's related stressors in his medical histories that 
noted significant child abuse and witnessing/participating in 
violence encounters as a child and during his drug 
trafficking activities.  Of particular interest is the 
veteran's related nightmare in July 1993 that concerned the 
shooting of a friend during a drug deal. 

Based on the Court's opinions in Hayes and Cohen, the Board 
is not required to accept all physicians' opinions as equally 
persuasive.  The majority of the medical opinions that 
diagnosed PTSD appear to be based on the veteran's stressors 
from his pre-service childhood or his post-service drug 
trafficking.  Therefore, the Board finds that the 
preponderance of the medical evidence is against a finding 
that the veteran's PTSD is related to his military service.  

Further, the contemporaneous evidence does not indicate that 
the veteran's PTSD was in anyway aggravated by his military 
service.  According to 38 U.S.C.A. § 1111, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for military service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment.  Otherwise, clear 
and unmistakable evidence most demonstrate that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 C.F.R. § 3.304; 
VAOPGCPREC 3-2003 (July 16, 2003).  A pre-existing injury or 
disease will be considered to have been aggravated by active 
military service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  See 
also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995). 

When the veteran entered service in February 1963, his 
psychiatric evaluation was normal.  Thus, the contemporaneous 
medical evidence does not show that the veteran's PTSD, or 
any other psychiatric disability, was present at the time of 
entry and his condition at the time is presumed to be sound.  
While the service records indicate that the veteran did 
sustain head injuries in a fall and physical altercations, 
there is no evidence that these stressors resulted in an 
episode of PTSD symptoms or the aggravation of this 
disability.  After the last verified stressor of August 1965, 
the veteran was hospitalized specifically for psychiatric 
observation.  This observation, and the separation 
examination's psychiatric evaluation of December 1969, both 
found that no current psychiatric disability existed.  In 
addition, the majority of post-service medical opinions have 
not attributed the veteran's current PTSD in anyway to the 
events of his military service.  Both the contemporaneous and 
post-service medical evidence does not show that any pre-
existing psychiatric disability under went increased 
symptomatology during military service.  Based on this 
medical evidence, the Board finds that the preponderance of 
the evidence does not establish that the veteran's current 
PTSD was aggravated by his military service.

Turning to the issue of service connection for a psychiatric 
disability other than PTSD, the Board again notes that the 
service medical records indicate that he entered and 
separated from military service without any type of 
psychiatric disability being present.  The veteran is 
currently diagnosed with mixed type bipolar disorder with 
psychotic features and an adjustment disorder.  Other post-
service diagnoses have included poly substance 
abuse/dependence, major depression, schizophrenia, and 
schizoaffective disorder.  The veteran's current psychiatric 
disabilities were not diagnosed until the late 1980s, many 
years after military service.  The majority of the medical 
examiners have not attributed these disabilities in any way 
to his military service.

The only medical opinion of record that has attributed the 
veteran's current psychiatric disability to his military 
service was rendered on a private outpatient visit in May 
1997.  This examiner attributed the etiology of the veteran's 
psychosis to his history of head traumas.  However, the Board 
finds that this opinion carries little probative weight.  
That is, this opinion is based on a medical history recited 
by the veteran and not on a thorough review of the medical 
history, to include the service medical records.  See Godfrey 
v. Brown, 8 Vet. App. 113 (1995) (The VA is not required to 
accept a physician's opinion that is based upon the 
claimant's recitation of medical history.)  Further, the 
contemporaneous service medical evidence does not support a 
finding that the in-service head traumas led to a psychiatric 
disability.  As noted above, the August 1965 and December 
1969 evaluations found the veteran did not suffer from any 
type of psychiatric disability.  These findings were obtained 
after the incidents of head trauma noted in military service.  
As the opinion of May 1997 was not based on a review of the 
past treatment records and is not corroborated by the 
contemporaneous service medical records, this opinion does 
not establish a basis for entitlement to service connection 
for a psychiatric disability.

Based on the above analysis, the Board concludes that that 
the preponderance of the medical evidence is against a 
determination that the veteran's current psychiatric 
disabilities, to include PTSD, are etiologically related to 
his military service.  


Conclusion

It is the Board's determination that the medical evidence 
establishes that service connection is warranted for memory 
loss resulting from in-service head trauma.  However, 
entitlement to service connection for a psychiatric 
disability, to include PTSD, is not warranted.  While the 
veteran is competent to report his injuries and symptoms, the 
Board finds that the examination reports prepared by 
competent professionals, skilled in the evaluation of 
disabilities, are more probative of the diagnosis and 
etiology of his psychiatric disability than the appellant's 
statements.  To the extent that the appellant described the 
causation of his related symptomatology, his lay evidence is 
not credible.  To this extent, the preponderance of the 
evidence is against the claim for service connection for a 
psychiatric disability and the doctrine of reasonable doubt 
is not for application.  See 38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for memory loss, due to in-
service head trauma, is granted.

Entitlement to service connection for a psychiatric 
disability, to include PTSD, is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



